The following is an examiner’s statement of reasons for allowance: The instant claims are neither taught nor suggested by the prior art.  The prior art relied upon in the previous office action fails to anticipate or render obvious the claimed composition con-taining the specific combination of a surface treated nanodiamond as claimed, a non-surface treated hollow silica particle and a zirconia component.  The Examiner notes that the KR reference cited in the attached IDS (KR 10-2013-0093393) shows a work-ing example in which a zirconia bead is used to grind a diamond nanoparticle prior to surface treatment but there is nothing in the totality of this reference that would indicate that zirconia is present in the final composition, let alone in an amount as claimed and there is nothing that would render obvious a hollow silica particle in this composition.  The Examiner was unable to find any other relevant references during an updated search of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system


Mgm
1/25/2021

/MARGARET G MOORE/Primary Examiner, Art Unit 1765